Case 3-18-13341-tml   Doc 315 Filed 11/20/19 Entered 11/20/19 14:45:23   Desc
                         Main Document     Page 1 of 6
Case 3-18-13341-tml   Doc 315 Filed 11/20/19 Entered 11/20/19 14:45:23   Desc
                         Main Document     Page 2 of 6
Case 3-18-13341-tml   Doc 315 Filed 11/20/19 Entered 11/20/19 14:45:23   Desc
                         Main Document     Page 3 of 6
Case 3-18-13341-tml   Doc 315 Filed 11/20/19 Entered 11/20/19 14:45:23   Desc
                         Main Document     Page 4 of 6
Case 3-18-13341-tml   Doc 315 Filed 11/20/19 Entered 11/20/19 14:45:23   Desc
                         Main Document     Page 5 of 6
Case 3-18-13341-tml   Doc 315 Filed 11/20/19 Entered 11/20/19 14:45:23   Desc
                         Main Document     Page 6 of 6
